196 P.3d 133 (2008)
164 Wash.2d 1024
David W. CREVELING, Petitioner,
Dianna Creveling, Plaintiff,
v.
THE WASHINGTON STATE DEPARTMENT OF FISH AND WILDLIFE, Respondent.
No. 81466-0.
Supreme Court of Washington.
October 1, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. The Petitioner's motion to consider additional evidence is also denied.
/s/ Gerry L. Alexander
Chief Justice